Citation Nr: 1038103	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  08-24 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess for 50 percent 
for post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for prostatitis, to include 
as due to Agent Orange exposure.

3.  Entitlement to service connection for diabetes mellitus type 
II, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran had active military service from August 1964 to 
August 1967.  The Veteran's decorations include the Combat 
Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that, in pertinent part, granted entitlement to service 
connection for PTSD, evaluated as 10 percent disabling effective 
November 7, 2006, and denied service connection for diabetes 
mellitus type II and prostatitis.  The Veteran filed a notice of 
disagreement with these decisions dated in January 2007.

In June 2008, the RO increased the evaluation of the Veteran's 
service-connected PTSD to 50 percent disabling, effective 
November 7, 2006.   

In June 2008, the RO issued a statement of the case, and the 
Veteran filed a substantive appeal in August 2008.  

After the most recent supplemental statement of the case dated in 
October 2009, the Veteran submitted medical records related to 
his claims.  These records were accompanied by a waiver or RO 
consideration.   This evidence will be considered by the Board in 
reviewing the Veteran's claims. 

The issues of a higher initial evaluation for service-connected 
PTSD and entitlement to service connection for diabetes mellitus 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.





FINDING OF FACT

Prostatitis is not attributable to service.  


CONCLUSION OF LAW

Prostatitis may not be presumed to be the result of herbicide 
exposure during active military service and was not incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

With respect to the Veteran's prostatitis claim, the Board finds 
that VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In 
this regard, the Board finds that letters dated in March and June 
2006 satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The letters notified the Veteran of the 
evidence and information necessary to substantiate his claim and 
informed him of his and VA's respective responsibilities in 
obtaining such evidence. 

In addition to the foregoing, the Board observes that the 
Veteran's service treatment records, VA treatment records, and 
private medical records have been obtained, to the extent 
possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, relevant 
to the issue decided herein, is available and not part of the 
claims file.  

The Board acknowledges that the Veteran has not been afforded a 
VA examination in connection with his prostatitis claim.  In 
determining whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with respect 
to a Veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, this element establishes 
a low threshold and requires only that the evidence indicate that 
there may be a nexus between a current disability or symptoms and 
the Veteran's service.  The types of evidence that indicate that 
a current disability may be associated with military service 
include, but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to support a 
decision on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that a VA examination is not 
necessary.  The evidence contained in the Veteran's claims file 
does not establish that the Veteran has  prostatitis that may be 
associated with the Veteran's service.  Absent evidence that 
indicates that the Veteran has a current claimed disability 
related to symptoms in service, the Board finds that a VA 
examination is not necessary for the disposition of the claim.  
The record is complete and the case is ready for review.

The Board concludes, after reviewing all evidence of record, that 
the preponderance of the evidence is against the Veteran's claim.  
As such, any questions as to the appropriate disability rating or 
effective date to be assigned to this claim is rendered moot; and 
no further notice is needed.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Since there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless and proceeds with a 
merits adjudication of the Veteran's claim.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection.
 
Applicable law provides that service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  Service connection may also be 
granted for certain chronic diseases when the disease is 
manifested to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence 
of a current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 38 C.F.R. 
§ 3.303(a).  

The existence of a current disorder is the cornerstone of a claim 
for VA disability compensation.  See Degmetich v. Brown, 104 F. 
3d 1328 (1997) (holding that the VA's and the United States Court 
of Appeals for Veterans Claims (Court)'s interpretation of 
sections 1110 and 1131 of the statute as requiring the existence 
of a present disorder for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  That a condition or injury occurred in service alone is 
not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  In the absence of proof of a present disability, 
there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 
488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology; and (3) medical or, in certain circumstances lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).  The 
provisions concerning continuity of symptomatology do not relieve 
the requirement that there be some evidence of a nexus to 
service.  For service connection to be established by continuity 
of symptomatology there must be competent medical or other 
evidence that relates a current condition to that symptomatology.  
See Savage 10 Vet. App. at 495-98 (1997).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans 
Claims held that an appellant need only demonstrate that there is 
an "approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear that 
to deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

Additionally, certain disorders associated with herbicide agent 
(Agent Orange) exposure in service are presumed to be service 
connected if they are manifested to a compensable degree within a 
specified time period.  See 38 C.F.R. §§ 3.307, 3.309.  If a 
Veteran was exposed to a herbicide agent during active military, 
naval, or air service, the following diseases shall be service-
connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 
3.307(d) are also satisfied: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
In addition, on October 13, 2009, in accordance with authority 
provided in 38 U.S.C. § 1116, the Secretary of VA announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions:  ischemic heart 
disease, Parkinson's disease, and B cell leukemia.

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 
41, 442-49 (1996).  

Veterans who served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed to an herbicide agent, unless there 
is affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).

In the recent decision in Haas v. Peake, 525 F.3d 1168 (2008), 
the Federal Circuit held that VA's regulation defining "served in 
the Republic of Vietnam," under the Agent Orange Act, to mean 
"service in the waters offshore and service in other locations if 
the conditions of service involved duty or visitation in the 
Republic of Vietnam," was reasonably interpreted by VA to require 
that a service-member had set foot within land borders of Vietnam 
in order to be entitled to statutory presumptions of both 
exposure and service connection for specified diseases under the 
Act.  Haas, 525 F.3d at 1187; 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The Federal Circuit also stated that a 
Veteran who had served on board a Navy ammunition supply ship 
operating in the Vietnamese coastal waters had not "served in the 
Republic of Vietnam" under the Agent Orange Act and regulations 
since he had never gone ashore from the ship and set foot within 
land borders of Republic of Vietnam.  Haas, 525 F.3d at 1193; 38 
U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(iii).

Notwithstanding the foregoing presumption provisions, which arose 
out of the Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 
2, 105 Stat. 11 (1991), the U.S. Court of Appeals for the Federal 
Circuit (Circuit Court) has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

In this case, the Veteran seeks entitlement to service connection 
for prostatitis, including as due to exposure to herbicide 
agents.   

With respect to Agent Orange exposure, the Veteran's service 
records indicate that the Veteran had one year and three months 
of foreign and/or sea service in USARCRIB.  There is no 
indication that the Veteran had service in the Republic of 
Vietnam.  In addition, a response from the National Personnel 
Records Center, regarding whether the Veteran had service in 
Vietnam, found that there was no evidence in the Veteran's file 
to substantiate any service in the Republic of Vietnam.  A 
finding of presumed exposure to Agent Orange based on 38 C.F.R. § 
3.307(a)(6)(iii) is therefore not available in this case.  

In addition, even if the Veteran had been shown to have been 
exposed to Agent Orange in service, prostatitis is not one of the 
conditions that is presumed to have been caused by Agent Orange 
exposure under 38 C.F.R. § 3.309(e).  Entitlement to service 
connection for prostatitis on a presumed basis is therefore not 
warranted in this case.

With respect to direct service connection for this condition, the 
Board notes that the Veteran's service treatment records show two 
successive urinalyses revealing microscopic hematuria with no 
significant medical history.  He was given a provisional 
diagnosis of hematuria etiology unknown.  A June 1967 urology 
report noted that the Veteran's urine was negative and IVP was 
normal.  The physician stated that there was no GU disease.  Upon 
service separation, the Veteran was noted to have normal GU 
system.

After service, a treatment noted dated in March 1975 indicated an 
impression of microscopic hematuria and chronic prostatitis.  
This treatment note indicates that the Veteran had been seen in 
the urology clinic since 1968 for prostatitis and hematuria.  An 
April 1976 treatment note diagnosed the Veteran with chronic 
prostatitis and indicated a history of chronic prostatitis for 
about seven years, while the Veteran was in the service.  The 
Veteran's medical records also contain other diagnoses of 
prostatitis dated in the 1970s.

In August 2005, the Veteran was seen by VA for a hematuria and 
history of chronic prostatitis. A rectal examination revealed 
normal prostate gland, slightly enlarged but smooth.  A 
urinalysis was negative except for trace occult blood.  Other VA 
treatment records after 2005 indicate continued problems with 
gross and microscopic hematuria.  The Veteran underwent a 
cystoscopy that was noted to be negative.  The Veteran has also 
been diagnosed with benign prostatic hypertrophy.  In May 2006, 
the Veteran was noted to have undergone a transurethral resection 
with some postoperative bleeding that resolved.  In August 2006 
he was given a diagnosis of benign prostatic hypertrophy and 
prostatitis.  He was also diagnosed with chronic prostatitis in 
June 2005.  In May 2007, the Veteran underwent a CT scan that 
failed to demonstrate any significant abnormality of the urinary 
tract with would explain hematuria.  In January 2009, the Veteran 
was noted to have undergone a cystoscopy recently with no 
significant findings.  The Veteran was noted to still have 
microscopic hematuria.  Etiology was indicated to be 
undetermined.  A March 2009 consultation noted recurrent gross 
hematuria.  Cystoscopy and IVP was negative.  A CT scan was 
ordered.  

Finally, an April 2009 VA treatment noted indicated that the 
Veteran had a history of microscopic and gross hematuria which 
dated back to when the Veteran was discharged from active duty in 
1967.  The report noted that, at the time, there were two 
urinalyses showing microscopic hematuria.  IVP was noted to have 
been normal.  Afterwards, the Veteran was noted to have undergone 
multiple hematuria workups, including an April 2009 CAT scan, 
which was totally within normal limits except for a simple cyst 
involving the left kidney.  A cystoscopy performed at the Augusta 
VA Medical Center was noted to be essentially normal and failed 
to demonstrate any significant source for hematuria.  The Veteran 
was diagnosed with hematuria, probably of prostatic origin, 
benign prostatic hypertrophy, obstructive, and history of urinary 
tract infections.  

Based on the foregoing, the Board finds that entitlement to 
service connection is not warranted in this case for prostatitis 
on a direct basis.  In this case, while the Veteran has been 
noted to have a diagnosis of prostatitis as recently as 2006, 
there is no medical evidence to suggest that this condition had 
its onset in service or is otherwise related to a disorder that 
had its onset in service.  

Here, the Board notes that the Veteran had hematuria in service 
and continues to have this condition.  Hematuria, or blood in the 
urine, is a laboratory finding and is not in itself a disorder 
subject to service connection.  In this regard, the Board notes 
that VA has found that laboratory results (diagnoses of 
hyperlipidemia, elevated triglycerides, and elevated cholesterol) 
are not, in and of themselves, disabilities for compensation 
purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).

And even so, there is nothing in the Veteran's medical records 
that indicates that hematuria caused the Veteran's prostatitis or 
was an early symptom thereof.  The Veteran underwent testing in 
service in connection with his hematuria and was found to have no 
GU disease.  Upon service separation, the Veteran was noted to 
have normal GU system.  The Veteran's prostatitis was first noted 
in the Veteran's medical records in approximately 1975, with 
reports that this condition may have been present as early as 
1968.  One treatment report indicated that it may have been 
present since service, but as this note does not indicate that 
the Veteran's service records were reviewed prior to this 
statement and as the Veteran's service treatment records indicate 
otherwise, the credibility of this statement is diminished.  In 
addition, even if the condition had been present in 1968, 
prostatitis is not one of the conditions that may be presumed to 
have been present in service if diagnosed within one year of 
discharge.  38 C.F.R. § 3.307, 3.309.

According to Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility 
and weight to be attached to these opinions is within the 
province of the Board.  Id.  In this case, the Board finds that 
the medical evidence, including the findings of the physicians 
contained in the Veteran's claims file, does not support a 
finding that prostatitis had its onset in service or is otherwise 
related to the Veteran's military duty.  The fact that the 
Veteran's own account of the etiology of his disability was 
recorded in his medical records is not sufficient to support the 
claim.  See LeShore v. Brown, 8 Vet.App. 406, 409 (1995). 

In this regard, the Board notes that the Veteran has contended on 
his own behalf that his condition is related to his military 
service.  Lay witnesses are competent to provide testimony or 
statements relating to symptoms or facts of events that the lay 
witness observed and is within the realm of his or her personal 
knowledge, but not competent to establish that which would 
require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay 
evidence may also be competent to establish medical etiology or 
nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).  However, "VA must consider lay evidence but may give it 
whatever weight it concludes the evidence is entitled to" and 
mere conclusory generalized lay statement that service event or 
illness caused the claimant's current condition is insufficient 
to require the Secretary to provide an examination.  Waters v. 
Shinseki, 601 F.3d 1274, 1278 (2010).  

Additionally, while non-precedential, in a single-judge 
Memorandum Decision issued by the Court, it was noted that "in 
the absence of any medical evidence, the record must provide some 
evidence beyond an appellant's own conclusory statements 
regarding causation to establish that the appellant suffered from 
an event, injury or disease in service."  Richardson v. 
Shinseki, No. 08-0357; see also Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007) (although the claimant is competent in certain 
situations to provide a diagnosis of a simple condition such as a 
broken leg or varicose veins, the claimant is not competent to 
provide evidence as to more complex medical questions).  

In the instant case, the Board finds that the question regarding 
the potential relationship between the Veteran's claimed 
disability and any instance of his military service to be complex 
in nature.  See Woehlaert , supra.   In this case, as the Veteran 
has only provided his own conclusory statements regarding 
causation, the Board finds that the Veteran's statements 
regarding a nexus between his condition and his military service 
to be of less probative value.  

In addition, the Board notes that the Veteran has been indicated 
to have had prostatitis since at least the 1970s.  The Board also 
notes that a showing of continuity of symptomatology may be a 
method of establishing a nexus to service.   See Savage v. Gober, 
10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology, however, still 
generally requires that the condition be noted during service, 
which is not the case here.  In addition, medical or, in certain 
circumstances lay evidence of a nexus between the present 
disability and the postservice symptomatology is also generally 
required.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. 
App. at 253 (lay evidence of in-service incurrence sufficient in 
some circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).  The provisions concerning 
continuity of symptomatology do not relieve the requirement that 
there be some evidence of a nexus to service.  For service 
connection to be established by continuity of symptomatology 
there must be competent medical or other evidence that relates a 
current condition to that symptomatology.  See Savage 10 Vet. 
App. at 495-98 (1997).

In summary, the Board concludes that the preponderance of the 
evidence is against finding that the Veteran's prostatitis is 
etiologically related to his military service.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is 
not such a state of equipoise of positive and negative evidence 
to otherwise grant the Veteran's claim.


ORDER

Service connection for prostatitis is denied.


REMAND

Although further delay is regrettable, the Board finds that the 
record as it stands is currently inadequate for the purpose of 
rendering a fully informed decision as to the Veteran's claims 
for a higher initial evaluation for PTSD and entitlement to 
service connection for diabetes mellitus.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand is required in order to fulfill VA's statutory 
duty to assist the Veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran in this case contends that his service-connected PTSD 
is worse than was initially rated.  The RO awarded service 
connection for PTSD in a December 2006 rating decision and 
evaluated the disability as 10 percent disabling effective 
November 7, 2006.  In June 2008, the RO increased the evaluation 
of the Veteran's PTSD to 50 percent disabling, effective November 
7, 2006.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Afterward, 
the Veteran submitted a statement and additional medical records 
that he asserts show symptoms warranting a 70 percent evaluation.  

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  The United States Court of Appeals for 
Veterans Claims (Court) has held that when a Veteran claims that 
a disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the current 
state of the condition, VA must provide a new examination.  Olson 
v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992)); see also Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43186 (1995).

Here, the Board finds that a new VA examination is warranted as 
he has not been afforded a VA examination since February 2007 and 
pertinent medical evidence bearing on his disability has been 
received since that time.  Thus, the Veteran should be provided a 
new VA examination to ascertain the nature and severity of his 
service-connected PTSD.

In addition, upon remand, the Veteran should be afforded an 
opportunity to submit additional medical evidence relevant to the 
claim that may not be associated with the claims file.  In this 
regard, the board notes that the Veteran, in an August 2008 
statement, reported that he attends a PTSD group meeting at the 
Vet Center on weekly basis.  He has also been noted to receive 
ongoing treatment at the Savannah Vet Center and the Dublin VA 
Medical Center.  Records of the Veteran's treatment at the Vet 
Center, dated since January 2007, and the Dublin VA Medical 
Center, dated since October 2009, should be associated with the 
Veteran's claims file.

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered to be constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Lewinski, 2 Vet. 
App. 611, 613 (1992).  VA must obtain outstanding VA and private 
records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

Next, with respect to the Veteran's diabetes mellitus claim, the 
Board notes that, if a Veteran was exposed to a herbicide agent 
during active military, naval, or air service, certain disorders, 
to include diabetes mellitus type II, shall be service-connected 
if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 
3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  In this 
case, the Veteran's medical records indicate that the Veteran has 
been diagnosed with diabetes mellitus.

The Board also notes that Veterans who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed to 
an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

In this case, however, the Veteran's service records do not 
indicate that the Veteran had service in the Republic of Vietnam.  
The Veteran's Form DD-214 indicates that the Veteran had one year 
and three months of foreign and/or sea service in USARCRIB. In 
addition, a response from the National Personnel Records Center, 
regarding whether the Veteran had service in Vietnam, found that 
there was no evidence in the Veteran's file to substantiate any 
service in the Republic of Vietnam.  Presumed exposure to Agent 
Orange based on 38 C.F.R. § 3.307(a)(6)(iii) is therefore not 
available in this case.  

The Veteran nevertheless contends that he was exposed to Agent 
Orange in service in the Dominican Republic and Puerto Rico.  In 
an August 2008 statement, the Veteran reports that while he was 
in the military, he served in areas that were sprayed with Agent 
Orange.  The Veteran submitted a statement dated in August 2008 
where he reports that Agent Orange was sprayed to get rid of 
foliage by a river so that they could have access to water. The 
Veteran states that he does not remember the specific location.  

In this case, the Board notes that the Veteran's service 
personnel records have not been associated with the Veteran's 
claims file.  In addition, the RO does not appear to have 
requested records from an appropriate agency that may indicate 
where and when Agent Orange was used, if at all, in the Dominican 
Republic or Puerto Rico during the Veteran's service.  On remand, 
therefore, the RO should request the Veteran's service personnel 
records and attempt to obtain any pertinent records of Agent 
Orange usage in the Dominican Republic or Puerto Rico during the 
Veteran's tour of duty in these locations.  The RO should then 
attempt to ascertain whether the Veteran was assigned to an area 
where Agent Orange was used.  The RO should make a finding 
regarding whether the Veteran was exposed to Agent Orange during 
his service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps 
to contact the Veteran and request that he 
identify all VA and non-VA health care 
providers, other than those already 
associated with the Veteran's claims file, 
that have treated him since service for PTSD 
and diabetes mellitus.  This should include 
records of the Veteran's treatment at the 
Savannah Vet Center, dated since January 
2007, and the Dublin VA Medical Center, dated 
since October 2009.  The RO should obtain any 
necessary authorizations from the Veteran.  
If any requested records are not available, 
or if the search for any such records 
otherwise yields negative results, that fact 
should clearly be documented in the claims 
file, and the Veteran should be informed in 
writing.  The Veteran may submit medical 
records directly to VA.  

2.  The RO should request the Veteran's 
service personnel records.  The RO should 
also request records from the appropriate 
agency or source that may indicate where and 
when, if at all, Agent Orange was used in the 
Dominican Republic or Puerto Rico during the 
Veteran's tour of duty in these locations.  
The RO should then and attempt to ascertain 
whether the Veteran was assigned to an area 
where Agent Orange was used, and make a 
finding regarding whether the Veteran was 
exposed to Agent Orange during his service.  

3.  The Veteran should be afforded an 
examination to ascertain the severity and 
manifestations of his service-connected PTSD.  
A copy of the claims folder and this REMAND 
must be made available to the examiner in 
conjunction with the examination.  All 
necessary tests and studies deemed necessary 
should be accomplished.  The examiner should 
note all of the Veteran's complaints and 
report all clinical findings in detail.  The 
examiner should provide an opinion as to the 
level of the Veteran's current occupational 
and social impairment due to his psychiatric 
disability, the clinical findings underlying 
this determination, and a Global Assessment 
of Functioning (GAF) score.  The examiner 
must provide a complete rationale for any 
stated opinion.

4. Thereafter, the RO should readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC). An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by 
attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


